Citation Nr: 1622733	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Ménière's disease, or other disorder characterized by dizziness.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Veteran initially filed a claim for posttraumatic stress disorder (PTSD) in November 2009.  The November 2013 VA examiner diagnosed anxiety disorder, not otherwise specified.  Claims for service connection for psychiatric disorders encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's claim as reflected on the cover page.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the Remand portion of the decision below.


FINDING OF FACT

At his February 2016 hearing before the Board, conducted prior to the promulgation of a decision in the appeal of entitlement to service connection for Ménière's disease, or other disorder characterized by dizziness, the Veteran testified to his desire to withdraw this appeal.  On the same day as the hearing, the Veteran submitted a written statement confirming the requested withdrawal of this appeal.  



CONCLUSION OF LAW

In regards to the appeal of the issue of entitlement to service connection for Ménière's disease or other disorder characterized by dizziness, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for Ménière's disease, or other disorder characterized by dizziness, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for Ménière's disease, or other disorder characterized by dizziness, is dismissed.


REMAND

The Veteran was provided a VA examination in November 2013.  Following physical examination of the Veteran and a review of the claims file the VA examiner concluded the Veteran:

does not present a symptom presentation which would warrant the diagnosis of PTSD.  Based on his history, he seems to have met, in part, some criteria for both Panic Disorder and Agoraphobia, as well as a mild level of depression.  At this time, the most appropriate diagnosis is Anxiety Disorder, Not Otherwise Specified.

While the VA examiner indicated that the Veteran's symptomatology warrants a diagnosis of anxiety disorder, not otherwise specified, instead of PTSD, the examiner did not provide an opinion on whether the anxiety disorder is etiologically related to active duty service.  

As such, the Board finds that the evidence is inadequate to determine entitlement to service connection.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order for an addendum opinion to be provided that addresses the etiology of the anxiety disorder.  

Accordingly, the case is remanded for the following action:

1. The Veteran's electronic claims file must be returned to the examiner who prepared the November 2013 VA examination report, so that an addendum opinion can be provided.  If unavailable, the electronic claims file must be forwarded to another appropriate VA examiner.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled. 

The examiner must provide a medical opinion as to whether the currently diagnosed anxiety disorder, or any other separate and distinct psychiatric disorder, to include agoraphobia, panic disorder, and depression is related to the Veteran's active duty service.  In answering this question please address the Veteran's testimony about the stressful events he experienced during service, including witnessing an incident of abuse of Vietnamese prisoners and fearing death while serving on ship as a result of enemy rounds hitting the ship, an engine explosion, ammunition storage explosion, or having to put out an onboard fire. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2. In the event a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examinations was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his electronic claims file.

3. After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
    
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


